Title: From James Madison to Archibald Stuart, 14 December 1787
From: Madison, James
To: Stuart, Archibald


Dear Sir
N. York Decr. 14th. 1787.
I was yesterday favored with yours of the 2d. inst: and am particularly obliged by the accuracy and fulness of its communications. The mutability of the Legislature on great points has been too frequently exemplified within my own observation, for any fresh instance of it to produce much surprize. The only surprize I feel at the last Steps taken with regard to the New Constitution, is that it does not strike the well meaning adversaries themselves with the necessity of some anchor for the fluctuations which threaten shipwreck to our liberty. I am persuaded that the scheme of amendments is pursued by some of its patrons at least, with the most patriotic & virtuous intentions. But I am equally persuaded that it is pregnant with consequences which they fail to bring into view. The vote of Virga. on that subject, will either dismember the Union, or reduce her to a dilemma as mortifying to her pride, as it will be injurious to her foresight. I verily believe that if the patrons of this scheme, were to enter into an explicit & particular communication with each other, they wd find themselves as much at variance in detail as they are agreed in the general plan of amendments. Or if they could agree at all it would be only on a few points of very little substance, and which would not comprehend the objections of most weight in other States. It is impossible indeed to trace the progress and tendency of this fond experiment without perceiving difficulty and danger in every Stage of it.
We have received neither confirmation nor contradiction of the Reports concerning war between G. B. and France. The Dutch are prostrate before the prussian arms. The follies and misfortunes on the other side of the Atlantic ought to be lessons of wisdom to this side. I fear we shall not derive from them the profit of any sort, which they are calculated to afford us.
We have no Congs as yet; nor any increase of the materials for one. If one were formed, it would only perhaps make the nakedness of the federal situation more conspicuous. The contributions to the Treasury are every where failing. Massts. I am told has lately taken some resolution which effectually diverts the stream to some of her internal purposes.
I perceive by the Newspapers that Delaware has decided unanimously in favor of the new Constitution. Penna. has not yet decided. No delay however will diminish the great majority which are on the affirmative Side. The Convention of New Jersey, is meeting or actually met. The vote there will be nearly if not quite unanimous. That of Connecticut will succeed, and will pretty certainly make four ninths of the requisite number. The same cause which has instituted & countenanced the opposition in Virga. excites it in Massts. In one respect there is a remarkable difference. In Virginia we see men equally respectable in every point of character & marshalled in opposition to each other. In Massts. almost all the intelligent & considerable people are on the side of the new Government. The Governor & the late Govr. though rivals & enemies, the Judges and the Bar—the men of letters—the Clergy and all the other learned professions, with that part of the Society which has the greatest interest in Good Government, are with but few exceptions in favor of the plan as it stands. The weight of this description of friends, seems to countenance the assurance which that side professes, of success. I am Dear Sir Yr. friend & servt
Js. Madison Jr
I think I have recd. the letter which you suppose had miscarried.
 